Title: To Alexander Hamilton from James McHenry, 4 April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department 4th. April 1799.
Sir

I have been honored with your letter of the 2d. Inst.
Inclosed is a copy of my letter to Mr. J. Huntington of New London, to the purpose of entering into contracts, to supply rations &c. for the troops to be raised in Connecticut. Similar letters have been sent to J. Jackson Supervisor at Boston for Massachusetts, to Jacob Sheaff at Portsmouth for New Hampshire, and one inclosed to Mr. Elijah Paine, who is requested to direct it to a proper person to form Contracts for Vermont; also to  of Wilmington for Delaware; to Colonel Carrington for Virginia, and to J. Mc.Rea of Wilmington for North Carolina.
For the remaining states, contracts have been formed. The Contractors are as follow:


For New York
William Colefax,


For Pennsylvania
Michl. Gunkle and



Henry Schriver,


For Maryland
James Baker,


For South Carolina
Dodridge Croker,


For Georgia
Solomon Ellis,


For Tenessee and Kentucky
James OHara.


If I comprehend your idea relative to the cloathing, whatever quantity is wanted for a Regiment or Regimental circle are to be deposited with the proper Officer of the Regimental Staff; which officer, you consider, should be the pay-master, and the articles to be distributed by him among the companies.
It strikes me, that during the recruiting service, and before the Companies are brought to some one point, this mode you propose, might be attended with not only an increase of expence, but also of delay. The Regiment, for example, which Lieutenant Colonel Ogden is to command, has ten recruiting rendezvouses, as follow, Hackinsack, Elizabeth Town, New Brunswick, Trenton, Burlington and Woodbury in Jersey, three others in Pennsylvania & Delaware. Should the whole of the cloathing for a Regiment be sent to any one place in Jersey for subsequent distribution by the pay-master, the requisite share of them must be brought back from thence, to supply the places of rendezvous in Pennsylvania and Delaware.
To prevent this expence, you will perhaps think it proper, that the pay-master of each Regiment, if charged with this duty, shall make requisitions for the Cloathing required for his Regiment or circle, and point out the parcels to be destined for each company or rendezvous, to be transported by the quarter master General, if drawn from Philadelphia, or agent of the War Department, as the case may be; the pay-master to take receipts from the companies officers for the quantity sent to them respectively.
It is not perceived, that this mode will break in upon the accountability of the pay-master, who will be charged with the cloathing, on the books of the Superintendent.
I have not been furnished with the names of any of the Regimental pay-masters.
With great respect I have the Honor to be   Sir   Your Obedient and Huml. Servant
James McHenry
Major General Hamilton
